DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   BELA DERY, as Personal Representative of the Estate of SHLOMO
                        DERY, deceased,
                            Appellant,

                                     v.

      BROWARD NURSING & REHABILITATION CENTER, LLC,
                        Appellee.

                               No. 4D17-3453

                          [November 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 14-6708 CACE
(08).

   Lisa A. Levine, Weston, for appellant.

  Adam G. Rabinowitz of Moore Rabinowitz Law, Plantation, for
appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.